Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-2, 5-7 and 10 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendment to the Claims and Remarks filed on 12/23/2020.
Claims 1-2, 5-7 and 10 are currently amended.
Claims 3-4, 8-9 and 11-17 are cancelled and not considered at this time.
Claim Objections
Claims 6 and 10 are objected to because of the following informalities:  Claim 6 recites “on the eat least one” in line 1.  Examiner notes this appears to be a typographical error.  Claim 10 depends on Claim 9 which has been cancelled.  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites storing the patient medical record on the at least one non-transitory storage device and selectively retrieving and transmitting the patient medical record via the network to the authorized recipients.  However, there is not sufficient support in the specification for the concept of storing the medical record or for retrieving and transmitting the medical record to an authorized recipient.  The specification describes storing executable code and a rules database or tables of data ([0043]) as well as storing a problem list ([0048]).  However, there is no storing of the generated medical record and thus there is no retrieving of the generated medical record.  The specification describes sending information such as a rules database ([0043]) and a problem list sent to a physician ([0048]).  However, there is no description of sending the medical record and there is no description of what an authorized recipient would be and how to know if the medical record is being transmitted to an authorized recipient.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a final medical record for a patient to document a patient encounter. 

The limitations of generating text from an output of a microphone, identifying a key text term from the generated text and a billing code associated with the key term, generating a patient medical record from the key text terms and billing code, storing the medial record, and retrieving and transmitting the medical record to authorized recipients, as drafted, are steps that, under its broadest reasonable interpretation, covers managing personal behavior and interactions between people.  These steps describe the generation of text from the output of a microphone, analysis of the text that is generated to determine key terms and billing codes which are used to generate a medical record.  These are activities which are involved in creation of a patient record which is a fundamental activity of patient and physician interactions.  The manipulation of the medical record including generation, storing, retrieving and transmitting to a recipient are personal behaviors and interactions.  If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people including teaching and following rules or instructions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Behavior” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a network of 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a 

October 2019 Update on Subject Matter Eligibility, the interaction between a person and a computer falls into the subgrouping of managing interactions between people.  Therefore, the claims are directed to an abstract idea.  
The dependent claims do not integrate the judicial exception into a practical application or provide significantly more than the abstract idea because there are no additional elements which impose meaningful limits on the judicial exception beyond those identified in the independent claim.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea. Accordingly, Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ragusa (US 2013/0138457 A1), hereinafter referred to as Ragusa, in view of Bacon et al. (US 2013/0080187 A1), hereinafter referred to as Bacon, further in view of Covit et al. (US .
As per Claim 1, Ragusa discloses a process of generating an appropriately phrased and formatted final medical record suitable for medico-legal documentation in standard clinical terminology comprising:
in a network of interconnected computers communicatively coupled to at least one non-transitory storage device, wherein each interconnected computer includes at least one processor communicatively coupled to at least one memory having executable computer code (Fig. 1, [0018-0023] system includes a database with computer-readable medium with computer program product/instructions to cause system to implement instructions, where the system includes various devices connected via a communications network and all of the devices include program modules executable to perform the method) for:
automatically generating text from an output of a microphone communicatively coupled to the at least one processor, the microphone configured to receive speech from a patient (Abstract, [0009], Claim 1 microphone collects voice signals during patient-caregiver encounter, transforms into audio data files which are transformed into text, [0026] the microphone is communicatively connected to the computing device, [0040] speech recognition module transcribes the audio into text);
automatically identifying, by the processor, at least one key text term from the automatically generated text and billing code (Abstract, Fig. 4, [0009] text processing module extracts and organizes keywords in clinical data, [0041-0042] keywords/key clinical phrases are 
 generating a patient medical record based on the key text terms and medical code ([0050] portions of text are generated into a documentation record using documentation skeleton module, see also Claim 1, [0049] portions of the transcribed text include the codes and diagnoses identified, see Fig. 4, 406 where identified diagnoses and billing code from transcribed text is used to create documentation records, [0053] populate the document skeleton with identified information to create document);
storing the patient medical record on the at least one non-transitory storage device ([0056] patient record stored via host system, [0024] store in the host system data including patient documentation, [0019] database on host system).
However, Ragusa may not explicitly disclose the following which is taught by Bacon:
identifying at least one key text term from the text (see Fig. 4, [0050] identify key words from the medical record text) and at least one ICD-10 billing code corresponding to the at least one key text term (Fig. 11/[0020] where ICD codes are identified that are associated with text terms, [0057-0059] computer searches for and identifies ICD billing codes in a medical record, i.e. text, [0007] identifying medical codes within a medical record);
selectively retrieving and transmitting the patient medical record via the network to recipients ([0078] the automatically processed document is sent to a human for review and for final approval).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of mapping key terms to ICD-10 codes 
Ragusa and Bacon may not explicitly teach the following which is taught by Covit: 
the billing codes are ICD-10 billing codes (Abstract, [0041] automatically identifying medical codes which include ICD-10 codes from text),
identifying at least one ICD-10 billing code which corresponds to the at least one key text term ([0041] using rules determine ICD code to apply to the diagnoses terminology from the text; [0044] if a match between code and expression from document then ICD code is assigned, Abstract discloses ICD refers to ICD-9 and ICD-10 versions), and 
identifying at least one key text term from the text ([0041] scan the document and determine diagnoses terminology which is associated with ICD codes).  Therefore, it would have been obvious to combine the known concept of identifying from text an ICD-10 billing code corresponding to a key text term using a database associating key terms and ICD-10 codes from Covit with the process of generating a patient record with billing codes identified from a record of a patient encounter from Ragusa and Bacon in order to reduce the cost of manually identifying accurate ICD codes for a patient (Covit [0002-0003]).
Ragusa, Bacon and Covit may not explicitly teach the following which is taught by Bhatt: selectively retrieving and transmitting the patient medical record via the network to authorized recipients (Fig. 2, [0027] transmit patient report to user device, [0021] the generated patient 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of sending the patient medical record to authorized users from Bhatt with the known process of documenting a patient encounter from the combined references in order to provide for better health outcomes and time and cost savings (Bhatt [0002]).
As per Claim 2, Ragusa, Bacon, Covit and Bhatt teaches the process of Claim 1.  Ragusa also teaches identifying at least one medical condition related to the at least one key text term ([0042-0043] based on presence of a keyword, use associations to categorize keyword by conditions or diseases).
As per Claim 5, Ragusa, Bacon, Covit and Bhatt teaches the process of Claim 1.  Ragusa also teaches automatically updating the patient medical record based on the at least one key text terms, the at least one billing codes, and the at least one medical condition ([0050-0051] keywords from text are transformed to create/enter into documentation record using documentation skeleton module by transforming the transcribed text into sections including primary diagnosis billing codes, treatment plans, [0042] where the keywords are associated in a database with value of clinical information, [0055] document may be amended, i.e. updated, for each additional diagnosis).
However, Ragusa and Bacon may not explicitly disclose the following which is taught by Covit:  the billing codes are ICD-10 billing codes ([0054-0057] Abstract discloses ICD refers to 
As per Claim 6, Ragusa, Bacon, Covit and Bhatt teaches the process of Claim 5.  Ragusa may not explicitly teach the following which is taught by Bacon: storing on the non-transitory storage device key terms related to billing codes and medical conditions (Fig. 11, [0020]/[0059] table of association between keywords, medical codes; [0007] medical codes are sufficient to represent a medical condition; [0058] although the medical codes are shown as ICD-9 codes, other medical classification systems can be used, [0089] ICD includes ICD-9 and ICD-10 codes). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of mapping key terms to ICD-10 codes which are used to create a patient record from Bacon with the known system of converting an patient encounter to text and creating a patient record including billing codes from the text information from Ragusa in order to accurately represent a patient’s medical conditions and care provided to an insurance company or other payer (Bacon [0003]).
Covit also teaches a database of key terms related to ICD- 10 billing codes ([0054-0057] dictionary or searchable data structure is generated that maps English terminology to medical codes such as ICD, Abstract discloses ICD refers to ICD-9 and ICD-10 versions). Therefore, it would have been obvious to combine the known concept of identifying from text an ICD-10 
As per Claim 7, Ragusa, Bacon, Covit and Bhatt teaches the process of Claim 6.  Ragusa also teaches the key text terms are identified by comparing the text with the key terms stored in the non-transitory storage device ([0041-0043] based on presence of a keyword, use associations to categorize keyword by conditions or diseases using a database of predetermined keyword associations).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ragusa (US 2013/0138457 A1), in view of Bacon (US 2013/0080187 A1), in view of Covit (US 2005/0240439 A1), in view of Bhatt (US 2014/0142960 A1), further in view of Zasowski et al. (US 2017/0068781 A1), hereinafter referred to as Zasowski.
As per Claim 10, Ragusa, Bacon, Covit and Bhatt teaches the process of Claim 1.  The combined references may not teach calculating the highest allowable Evaluation and Management (E&M) level which is taught by Zasowski ([0027-0028] determining the appropriate E/M level which is not overcoding which is above the appropriate or allowable level for services rendered).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using the information from a patient encounter to determine the largest appropriate E&M level allowed to bill for services from Zasowski with the known process of converting information from a .

Response to Arguments
Applicant’s arguments, see Page 5, “Claim Objections”, filed 12/23/2020 with respect to the Objection of claim 10 have been fully considered and they are persuasive.  Therefore, the Objection from 06/24/2020 has been withdrawn.
Applicant’s arguments, see Page 5, “Rejections under 35 U.S.C. §112(b)”, filed 12/23/2020 with respect to claim 10 have been fully considered and they are persuasive.  Therefore, the rejection from 06/24/2020 has been withdrawn. 
 Applicant’s arguments, see Pages 5-6, “Claim Rejections - 35 U.S.C. §101”, filed 12/23/2020 with respect to claims 1-17 have been fully considered but they are not persuasive.  
	Applicant argues that the present claims are not directed to an abstract idea because the claims do not recite a mental process, certain methods of organizing human activity, or mathematical concepts.  Examiner respectfully disagrees.  As per the rejection above, the amended claims include activity which is carried out by a medical provider in the treatment and interaction with a patient in order to generate a medical record for the encounter.  This concept describes managing personal behavior or interactions between people and thus falls into the abstract idea grouping of certain methods or organizing human activity.  
	Applicant argues that the present claims integrate the abstract idea into a practical application because the combination of additional elements including automatically generating text from output of a microphone, storing patient medical records on a non-transitory storage 
Applicant’s arguments, see Pages 6-7, “Rejections under 35 U.S.C. §103”, filed 12/23/2020 with respect to claims 1, 3 and 11-17 have been fully considered and they are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ragusa, Bacon, Covit and Bhatt. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369.  The examiner can normally be reached on Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/EVANGELINE BARR/Primary Examiner, Art Unit 3626